Citation Nr: 1714526	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a nerve disorder, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; the Veteran's Spouse
ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1976 to June 1980 and in the Navy from March 1982 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This appeal originated from a March 2010 rating decision denying service connection of right hip and left knee conditions, a July 2010 rating decision denying service connection for a nerve condition and a March 2013 decision denying service connection for a left hip disorder. 

These matters were previously remanded by the Board in March 2014, December 2014 and November 2015 for further evidentiary development.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing sitting at Lincoln, Nebraska.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hip condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by one or more of his service-connected disabilities.

2.  The preponderance of the evidence is against finding that the Veteran has a left knee condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by one or more of his service-connected disabilities.

3.  The preponderance of the evidence is against finding that the Veteran has a nerve disorder, to include carpal tunnel syndrome that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by one or more of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  Service connection for a left knee disorder is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  Entitlement to service connection for a nerve disorder, to include carpal tunnel syndrome, is not warranted.  38 U.S.C.A. § 1110, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Analysis

As noted above, the Board most recently remanded these claims in November 2015 for further development, specifically to obtain new VA medical opinions for the Veteran's bilateral hip, left knee and nerve disorder conditions.  New VA opinions were obtained in December 2015 and the opinions were associated with the claims file.  The claim was readjudicated in a March 2016 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

August 2009, February 2010 and May 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The record does not indicate nor has the Veteran asserted he is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i).

In this case, the Veteran was provided a VA examination most recently in May 2014 and subsequent December 2015 medical opinion for bilateral hips, left knee and nerve disorder.  The VA medical examiner considered the Veteran's complaints, service treatment records, post-service treatment records and provided an extensive rationale for the opinions provided.  Based on the foregoing, the examiner concluded that the Veteran's bilateral hip conditions, left knee condition, to include as secondary to a service-connected right knee disability, and nerve disorder, to include carpal tunnel, were not due to or aggravated by an event, disease, or injury incurred during active service.  The opinions were based on a thorough examination, a review of the claims file, including the Veteran's statements, and provided a rationale for the opinions provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.




Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310 (b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Left Knee and Bilateral Hip Conditions, to Include as Secondary to a Service-Connected Right Knee Disability

The Veteran asserts entitlement to service connection for left knee and bilateral hip conditions, to include as secondary to his service connected right knee disability.  The Board recognizes that the Veteran was diagnosed with degenerative joint disease (DJD) and arthritis in his left hip between September and December 2008 by a private examiner.  Furthermore, the Veteran's private treatment records show that he was diagnosed with DJD and underwent a right hip arthroplasty between August and September 2008. 

Private treatment records also show that the Veteran was diagnosed with DJD in his left knee in December 2008, which necessitated a total left knee arthroplasty in February 2009. 

The Veteran contends that these conditions were due to wear and tear that occurred during his service or are secondarily related to his service connected right knee disability.  He and his representative have stated that his left knee and bilateral hip conditions may be due to his work as a storekeeper while in the Navy and due to running while in service. 

As noted above, the Board has obtained the Veteran's STRs, VA treatment records, private medical records and lay statements.  A review of the entire claims file reveals no documented evidence of an in-service injury, disease or event relating to the Veteran's left knee or bilateral hip conditions. 

Furthermore, the Veteran was afforded a VA examination in May 2014, followed by a medical opinion in December 2015.  The December 2015 opinion was provided by the same examiner who conducted the Veteran's May 2014 examination.  

The Board finds the May 2014 examination and subsequent December 2015 VA medical opinion to be highly probative, as they were based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cites to relevant medical principles. 

The examiner found in December 2015 that a review of the Veteran's STRs failed to demonstrate any evidence of an evaluation, treatment or diagnosis of a left knee or hip condition while on active military duty.  Furthermore, although the Veteran did develop left knee and bilateral hip conditions, the first indication of these conditions do not appear until 2008, ten years after the Veteran's service. 

In addition, the VA examiner found that the Veteran was very physically active after service, often running 5 miles, 5 days per week.  The examiner also took into account the December 2012 lay statements offered by J.W., which stated that he recalled the Veteran complaining about his hip and knee, and having issues walking, while the Veteran was on active duty.  Additionally, J.W.'s lay statement does not indicate about which hip or knee the Veteran complained.

It should be noted that the examiner's December 2015 opinion stated that it was less likely that the Veteran's claimed bilateral hip disability is due to or a result of military service.  However, based upon the entirety of the opinion, it is clear that the examiner intended to provide an opinion that it is less likely as not that the Veteran's claimed bilateral hip disability is due to or a result of military service.  

Based upon the foregoing, the examiner also concluded that it is as least as likely as not that the Veteran's left knee condition, to include status post left knee total arthroplasty, is less likely as not due to or the result of active duty given that there is no medical evidence or documentation to support that the onset of the condition developed during military service.  He also found that there was no evidence of any continuity of symptomatology of any left knee condition that had its onset on active military duty. 

Furthermore, the VA examiner, relying upon the Veteran's clinical presentations, physical exam findings, history and x-ray findings, found that it is less likely as not that the Veteran's claimed left knee and bilateral hip conditions were due to, or the result of, or aggravated by his service connected right knee condition.  The examiner supported his opinion by noting that there has been no change in gait, load bearing, or biomechanics as a direct result of the Veteran's right knee condition, specifically, that has led to the Veteran's currently claimed left knee and bilateral hip conditions.  

The Board has considered the lay statements of the Veteran asserting his right knee disability and in-service wear and tear caused his current bilateral hip condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between right knee conditions, in-service wear and tear, and left knee and a bilateral hip condition is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the May 2014 exam, December 2015 VA medical opinion, VA treatment records, private treatment records, hearing testimony and lay statements from the Veteran and J.W., entitlement to service connection on a secondary basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left knee and bilateral hip condition, to include as secondary to service-connected right knee disability.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2002); Gilbert v. Derwinski, supra.

Nerve Disorder, to Include Bilateral Carpal Tunnel Syndrome

The Veteran asserts entitlement to service connection for a nerve disorder, to include bilateral carpal tunnel syndrome. 

The record shows that the Veteran was diagnosed with bilateral carpal tunnel syndrome in July 2010 and underwent right and left carpal tunnel release procedures around March 2011.

The Veteran has submitted a Statement in Support of Claim, dated May 2010, which states that while in service he operated power tools which caused whole body vibrations.  He also stated that he had post service attacks of whitening in his hands. 

Furthermore, the Veteran's STRs indicate that he suffered a right wrist fracture at about 7 or 8 years old.  However, a review of the entire claims file reveals no evidence of an in-service injury, disease or event relating to the Veteran's bilateral wrists. 

The Veteran was afforded a VA examination for his nerve disorder in May 2014 as well as an addendum medical opinion in December 2015.  The examination and medical opinions were all provided by the same VA examiner.  

The Board finds the May 2014 examination and subsequent December 2015 VA medical opinion to be highly probative, as they were based on a thorough review of the Veterans medical records, evaluation of the Veteran, and cites to relevant medical principles. 

The examiner found in December 2015 that a review of the Veteran's STRs failed to demonstrate any evidence of an evaluation, treatment or diagnosis of median neuropathy or carpal tunnel syndrome while on active military duty.  He further opined that even if the Veteran operated tools of a vibratory nature while on active duty, there is no evidence of symptomatology that dates back to his active duty service.  Furthermore, although the Veteran did develop bilateral carpal tunnel, the first symptoms of these conditions do not appear until 2009, more than ten years after the Veteran's service. 

The examiner concluded that it is less likely as not that the Veteran's median neuropathy and carpal tunnel syndrome are a result of active military duty. 

The Board concludes that the examiner's findings and lack of evidence of an evaluation, treatment or diagnosis of median neuropathy or carpal tunnel syndrome while on active military duty are supported by the record.

Based on the December 2015 VA medical opinion, VA treatment records, private treatment records, hearing testimony and lay statements from the Veteran, entitlement to service connection is not warranted.

The Board finds the Veteran's statements are outweighed by this medical opinion regarding the Veteran's current condition because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a nerve disorder, to include bilateral carpal tunnel syndrome.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2002); Gilbert v. Derwinski, supra.

Service Connection for Conditions Related to Gulf War Syndrome

The Veteran contends that his nerve condition, to include bilateral carpal tunnel syndrome, are a result of his Gulf War service.  The Board determined as a finding of fact in November 2015 that the Veteran had qualifying service in Southwest Asia. 

Because the Veteran served in the Southwest Asia theater of operations VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

There are two categories of "qualifying chronic disability."  In either case, a Veteran must display symptoms stemming from either (or both) of the following: (1) an undiagnosed illness; or (2) a medically unexplained chronic multisymptom illness, defined by a cluster of signs or symptoms.  Id.  A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id. 

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of an undiagnosed or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, headaches, muscle and joint pain, and neurological signs or symptoms.  38 C.F.R. § 3.317 (b).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.  

The VA examiner stated, in his December 2015 opinion, that carpal tunnel syndrome is a diagnosable condition with a clear etiology and that there is no evidence to support that the Veteran's carpal tunnel syndrome or bilateral median neuropathy represent a symptom or manifestation of any chronic multisymptom or any chronic multi-symptom disease or of an undiagnosable illness or of a disease or illness of unknown etiology. 

The Board finds the Veteran's statements are outweighed by this medical opinion regarding the Veteran's current condition because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Based on the evidence of record, the Veteran does not meet the criteria for service connection of a nerve condition, to include bilateral carpal tunnel in accordance with the criteria for service connection due to Gulf War Syndrome.  See 38 C.F.R. § 3.317 (a)(1)(i).


ORDER

Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected right knee disability, is denied.

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, is denied.

Entitlement to service connection for a nerve disorder, to include carpal tunnel syndrome, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


